t c summary opinion united_states tax_court tom j kuechenmeister petitioner v commissioner of internal revenue respondent docket no 19839-09s filed date tom kuechenmeister pro_se james l gessford christina l cook and jack forsberg for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the code and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6330 petitioner seeks judicial review of respondent’s determination to proceed with a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and the matter is presently before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 we conclude that there is no genuine issue as to any material fact and respondent is entitled to summary_judgment as a matter of law petitioner resided in south dakota when the petition was filed background in and petitioner was a truck driver for a a express inc a a express working as an independent_contractor during that time he received gross_receipts totaling approximately dollar_figure an amount reflected on the forms misc miscellaneous income a a express issued to him petitioner filed federal_income_tax returns for both years and petitioner’s taxable_income was dollar_figure in and dollar_figure in reported taxes owed of dollar_figure for and dollar_figure for although he admits receiving the amounts listed on both forms 1099-misc petitioner has made only one payment towards his federal_income_tax liability dollar_figure on date and has failed to make any payments towards his federal_income_tax liability on date respondent mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice the levy notice advised petitioner that respondent intended to levy on petitioner’s property to secure payment of his outstanding tax_liabilities for and the levy notice also explained that petitioner had a right to request a hearing with respondent’s office of appeals appeals to appeal the proposed collection action and to discuss payment method options by submitting form request for a collection_due_process or equivalent_hearing petitioner timely submitted form on which he explained that he disagreed with the proposed levy because the petitioner calculated his tax_liability for each year by using the form 1099-misc provided by a a express and schedule c profit or loss from business he also calculated his self- employment_tax for each year and included those amounts on his and federal_income_tax returns the internal_revenue_service irs assessed the amounts reported as owed on petitioner’s and federal_income_tax returns along with additions to tax and interest on date and date respectively irs failed to provide a definition of what percentage of wages apply to income he also attached a letter describing the inability of the form and others to provide me with correctly determining what my gain is that is recognized and realized on date appeals mailed petitioner an introductory letter naming monica l garcia ms garcia as the appeals officer on date ms garcia sent petitioner a letter notifying him that she could not schedule his requested collection_due_process_hearing cdp hearing at that time because his reasons for disagreeing with the intent to levy were considered frivolous positions petitioner was given days to either withdraw his request for a cdp hearing or amend it by including a nonfrivolous argument on date petitioner mailed two letters to ms garcia the first letter was a freedom_of_information_act_request asking ms garcia to provide petitioner with information relating to the authority of the irs to tax him and the definition of income the second letter was titled request for hearing and stated that he desired a cdp hearing based on what specifically petitioner asked ms garcia to provide him with the statute that allows the irs to tax a u s citizen the statute that authorizes the irs to determine a zero basis on a citizen’s personal labor and the definition of income not gross_income or taxable_income only income his true amounts of income were for and ms garcia treated petitioner’s second letter as raising a nonfrivolous issue and sent petitioner a letter scheduling a telephone conference for date on date petitioner mailed ms garcia a letter informing her that the telephone conference would be unnecessary because she was not impartial and unbiased ms garcia did not receive the letter before date and phoned petitioner as scheduled petitioner told her that he owed no taxes and that a hearing was no longer necessary because she was not impartial ms garcia again explained to petitioner that his tax_liabilities resulted from the federal_income_tax returns he submitted and if he felt that they were inaccurate he could amend them on date ms garcia received a faxed copy of petitioner’s date letter along with a second letter from petitioner stating that if ms garcia still wanted to have petitioner included with the second letter his january and december bank statements for and petitioner concluded that an accurate accounting of his income is calculated by subtracting his account balance at the beginning of the year from his account balance on dec ms garcia’s letter stated that the liabilities are based on self assessed tax returns you filed to change any information on your original tax returns you should file an amended_return on form 1040x petitioner’s letter also included many of the same frivolous arguments he had previously made including that he was not liable for any_tax under the code and respondent inaccurately measures gain the cdp hearing petitioner would participate but it could take place no earlier than date petitioner’s second letter also informed ms garcia that he would not amend his federal_income_tax returns because no federal_income_tax returns were required to be filed in the first place on date ms garcia mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the notice_of_determination stated that petitioner made arguments that the irs considered frivolous and refused to amend his federal_income_tax returns when given the opportunity petitioner challenged respondent’s notice_of_determination by filing a petition containing numerous arguments this court has found frivolous respondent subsequently filed a motion for summary_judgment and to impose a penalty under sec_6673 respondent’s motion was heard on date i summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla the notice_of_determination also stated that ms garcia had verified that respondent had satisfied any applicable law or procedure with respect to the proposed levy and balanced the competing interests of efficient collection with petitioner’s concern that the collection activity be no more intrusive than necessary peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of proving that there is no genuine issue of material fact and all facts are viewed in the light most favorable to the nonmoving party 85_tc_812 however the nonmoving party may not rest on the mere allegations or denials of the moving party’s pleadings rather the nonmoving party must set forth specific facts showing there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii determination to proceed with collection sec_6330 provides that no levy may be made on any property of a taxpayer unless the secretary has first notified the taxpayer in writing of his right to a sec_6330 hearing if the taxpayer properly requests a hearing under sec_6330 the taxpayer is entitled to a hearing before an impartial appeals officer sec_6330 during the hearing the taxpayer may raise any relevant issue related to the unpaid tax or proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may also challenge the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have a prior opportunity to dispute the tax_liability sec_6330 following the hearing the appeals officer must determine whether the proposed collection activity should proceed in making the determination the appeals officer shall take into consideration whether the requirements of all applicable law or administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 where the underlying tax_liability is properly at issue the court decides the issue of liability de novo 114_tc_604 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id 114_tc_176 an appeals officer’s determination will not be an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 125_tc_14 112_tc_19 in evaluating a taxpayer’s arguments an appeals officer is not required to consider irrelevant or frivolous arguments petitioner’s challenge to the amount of his underlying tax_liabilities is meritless see hathaway v commissioner tcmemo_2004_15 he does not dispute the accuracy of the income which he reported on his and federal_income_tax returns respondent also told petitioner numerous times that he could amend his federal_income_tax returns if he felt that they were inaccurate and petitioner refused to do so despite petitioner’s request to cancel his scheduled cdp hearing ms garcia called petitioner as scheduled and gave him an opportunity to provide a legitimate reason why his underlying tax_liabilities were incorrect and the proposed levy should not proceed petitioner advanced frivolous arguments before ending the phone call he continued to advance his groundless arguments in his petition trial memoranda and testimony there is no genuine issue as to the existence of his underlying tax_liabilities and because petitioner challenged only the existence of a law requiring him to pay a tax on his earnings and did not challenge the correctness of the amounts of income which he reported on his and federal_income_tax returns there is no genuine issue as to the amount of his underlying tax_liabilities see id in making her determination that the collection action should proceed ms garcia verified that the requirements of any applicable law or administrative procedure had been met additionally petitioner raised no relevant issues for ms garcia to consider and failed to offer any collection alternatives finally petitioner made no legitimate arguments that ms garcia abused her discretion rather his arguments related to the definition and calculation of income arguments this court has long held to be frivolous and associated with tax protesters see 82_tc_403 under these circumstances ms garcia’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities was not arbitrary capricious or without sound basis in fact or law and was therefore not an abuse of her discretion consequently respondent’s motion for summary_judgment will be granted iii sec_6673 penalty respondent also asked the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay we choose not to impose a penalty on petitioner but take this opportunity to warn him that the court may impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future see 115_tc_576 to reflect the foregoing an appropriate order and decision will be entered
